     Case 2:18-cv-12640-NGE-RSW ECF No. 18 filed 10/24/18          PageID.176     Page 1 of 7


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


Johnny Strickland,

          Plaintiff,                                       Case No. 18-12640
v.
                                                           Honorable Nancy G. Edmunds
Detroit, City of, et al,

          Defendant.
                                                /




                                        SCHEDULING ORDER

           Amended Complaint to be filed,
           Identifying John Does 1-20                       November 26, 2018

           Witness Lists Filed By:                            March 29, 2019

           Discovery Cutoff:                                   April 26, 2019

           Dispositive Motions Filed By:                       May 31, 2019

           Referral to Magistrate Judge     X       for settlement conference after
                     R. Steven Whalen               dispositive motions decided.

           Final Pretrial Order Due:                         September 6, 2019

           Final Pretrial Conference:                 September 17, 2019 @ 2:00 pm

           Trial Date:     (Trailing)                         October 1, 2019

           Estimated Length of Trial                               6 days

           Jury XXX Non Jury
      Case 2:18-cv-12640-NGE-RSW ECF No. 18 filed 10/24/18                  PageID.177      Page 2 of 7


I.         E-filing became mandatory in the Eastern District of Michigan on December 1, 2005, and
           Judge Edmunds requires all attorneys practicing before her to use CM/ECF (Electronic
           Filing). See the Court website for details (http://www.mied.uscourts.gov), including privacy
           protection requirements as detailed on the Electronic Case Filing and Registration
           web page under the “Privacy Protection for Civil Filings Made with the Court” link.
           Please note that you must immediately mail or hand deliver a hard copy of all dispositive
           motion materials, all exhibits, whether voluminous or not, together with an index of
           exhibits, and all documents in excess of 15 pages to Chambers, unless otherwise
           notified by the Court.


II.        DISCOVERY.

           A. The Court enforces Rule 26 discovery plans agreeable to all parties.

           B. Discovery motions are generally referred to the Magistrate Judge. All communication
              regarding referred motions should be directed to the Magistrate Judge’s chambers.

           C. Discovery can be extended after the discovery cutoff date by stipulation, only if the
              extension of time does not affect the motion cutoff, final pretrial conference, or trial date.
              Extensions or adjournments of all other dates will only be considered upon the filing of
              a timely written motion.

           D. Counsel not admitted to practice in the Eastern District of Michigan shall contact the
              Clerk’s Office at (313) 234-5005 for admission procedures.


III.       WITNESSES / INITIAL DISCLOSURES. The deadline for exchange of witness lists
           contained in Rule 26(a)(1) is to be followed. The time limit for disclosure of expert testimony
           contained in Rule 26(a)(2) is to be followed according to the trial date set by the Court. Full
           disclosure of computer generated visual or animated evidence and full disclosure of
           underlying data is required.


IV.        DISPOSITIVE MOTIONS. When filing motions for summary judgment, parties shall proceed
           in accordance with the following:

           A. Before filing a motion for summary judgment or responding to such a motion, the parties
              are urged to familiarize themselves with Celotex Corp. v. Catrett, 477 U.S. 317 (1986),
              Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986), and Matsushita Electric Industrial
              Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574 (1986). An excellent summary of these
              cases appears in Street v. J.C. Bradford & Co., 886 F.2d 1472 (6th Cir. 1989). See also
              Schwarzer, Summary Judgment under the Federal Rules: Defining Genuine Issues of
              Material Fact, 99 F.R.D. 465 (1984).

           B. Facts stated in the statement of material facts must be supported with citations to either
              the pleadings, interrogatories, admissions, depositions, affidavits, or documentary
              exhibits. The full text of any source cited should be filed with the Court as an appendix.
              The appendix shall contain an index.


                                                                                       Scheduling Order / Page 2
  Case 2:18-cv-12640-NGE-RSW ECF No. 18 filed 10/24/18                 PageID.178       Page 3 of 7


       C. Counsel are discouraged from employing elaborate boilerplate recitations of the summary
          judgment standard or lengthy string citations in support of well established legal
          principles. Instead, counsel should focus their analysis on a few well chosen cases,
          preferably recent and from controlling courts. Counsel are to supply the Court with
          copies of their main cases. Where unpublished opinions or opinions published only in
          a specialty reporter are cited, copies of the cases must be submitted along with the brief.
          As to cited deposition testimony, counsel are to supply the Court with a complete
          transcript, and citations should have page and line references.

       D. The Court Clerk will send out a notice of the hearing date. No briefing schedule is
          issued. Counsel are referred to Local Court Rules 7.1(d) and Fed. R. Civ. P. 6. The
          Court requires strict compliance with Local Court Rule 7.1(a) regarding concurrence.
          ATTORNEYS WHO DO NOT RESPOND TO MOTIONS IN A TIMELY FASHION ARE
          NOT PERMITTED TO ARGUE BEFORE THE COURT DURING ORAL ARGUMENT.


V.        STIPULATION FOR CASE EVALUATION must be submitted by the date set. Referral
          to the mediation panel will be made at the end of discovery.


VI.    FINAL PRETRIAL CONFERENCE AND FINAL PRETRIAL ORDER. The procedures
       counsel are to utilize to prepare for the final pretrial conference and the final pretrial order
       are as follows:

       A. Counsel for all parties are directed to confer in person (face to face) at their earliest
          convenience in order to (1) reach any possible stipulations narrowing the issues of law
          and fact, (2) deal with non-stipulated issues in the manner stated in this paragraph, and
          (3) exchange documents that will be offered in evidence at the trial. It shall be the duty
          of counsel for plaintiff to initiate that meeting and the duty of other counsel to respond to
          plaintiff's counsel and to offer their full cooperation and assistance. If, after reasonable
          effort, any party cannot obtain the cooperation of other counsel, it shall be his or her duty
          to communicate with the Court. Counsel for plaintiff then will prepare a draft final pretrial
          order and submit it to opposing counsel, after which all counsel will jointly submit the
          original and one copy of the final draft of the proposed pretrial order to the Judge's
          chambers on the date noted in the Scheduling Order.

       B. The final pretrial order should provide for the signature of the Court, which, when signed,
          will become an Order of the Court. AN ORIGINAL AND ONE COPY IS TO BE FILED
          WITH THE COURT.

       C. The proposed pretrial order shall strictly comply with the provisions and requirements of
          Local Rule 16.2, except as this Court may otherwise provide.

       D. Parties shall attend the final pretrial conference along with the attorneys who will try the
          case. Those attorneys will come to the conference with full authority. Counsel shall be
          prepared to discuss compromise settlement possibilities at the conference without the
          necessity of obtaining confirmatory authorization from their clients. Parties themselves
          must attend the final pretrial conference unless the Court has agreed to other
          arrangements prior to the date of the conference.



                                                                                   Scheduling Order / Page 3
  Case 2:18-cv-12640-NGE-RSW ECF No. 18 filed 10/24/18                  PageID.179       Page 4 of 7



VII.    TRIAL PROCEDURES.

        1. VOIR DIRE. At least ONE WEEK prior to the beginning of the trial term, all counsel shall
           furnish to the court any requests for voir dire.

        2. At least ONE WEEK prior to the beginning of the trial term, all counsel shall furnish to the
           court a statement of claims or defenses, no longer than two pages, suitable to be read
           to the jury during opening instructions. In non-jury cases, all counsel shall submit a trial
           brief to the Court.

        3. Proposed JOINT JURY INSTRUCTIONS. In jury cases, the parties are hereby ordered
           to meet and confer prior to trial to discuss jury instructions. The parties are to file with
           the court a single set of proposed, stipulated jury instructions ON THE FIRST DAY OF
           TRIAL, in written form and in electronic form. The Court will provide proposed opening
           and closing instructions at the final pretrial conference. Counsel are responsible for all
           instructions related to their specific claims or defenses. All such instructions are to be
           typewritten and double spaced and shall contain references to authority (e.g., "Devitt and
           Blackmar, Section 11.08"). In addition, each party shall separately file any additional
           proposed instructions to which any other party objects. The parties must make a
           concerted, good faith effort to narrow the areas of dispute and to discuss each instruction
           with a view to reaching agreement as to an acceptable form.

        4. Proposed FINDINGS OF FACT and CONCLUSIONS OF LAW. In non-jury cases,
           proposed findings of fact and conclusions of law are generally required AFTER THE
           CONCLUSION OF TRIAL, and must be submitted in written form and in electronic form.


VIII.   EXHIBITS DURING TRIAL.

        1. Counsel are required to mark all proposed exhibits in advance of trial; the preferred
           method is to use the traditional “Plaintiff’s Exhibit __” and “Defendant’s Exhibit __”
           stickers, but any clearly marked method is acceptable. A consecutive numbering system
           should be used, Plaintiff starting with Exhibit 1, Defendant starting with Exhibit 500.

        2. Counsel are to provide the court reporter with the names of all counsel and witnesses,
           a copy of exhibits and a glossary of scientific, technical, or similar terms and terminology,
           and to inform the court reporter whether daily copy or other special services are desired.

        3. If exhibits are voluminous, exhibits used for each witness should be bound separately,
           and binders should be provided to the Court and each juror.

        4. Counsel are required to keep track of all admitted exhibits during trial. Counsel must
           confer and maintain one set of admitted exhibits which should be ready to be turned over
           to the jury foreperson prior to closing jury instructions so that jury deliberations are not
           delayed.




                                                                                    Scheduling Order / Page 4
 Case 2:18-cv-12640-NGE-RSW ECF No. 18 filed 10/24/18                     PageID.180       Page 5 of 7



         5. It is the responsibility of the parties to see that the record is complete; all trial exhibits,
            briefs, etc. are to be filed with the Clerk’s Office in accordance with the local court rules.

         6. Personal identifier information must be redacted from exhibits. It is counsel’s
            responsibility to ensure this is done prior to presenting exhibits at trial.




                                         s/ Nancy G. Edmunds
                                         Nancy G. Edmunds
                                         U.S. District Judge


Dated:    October 24, 2018




                                                                                      Scheduling Order / Page 5
      Case 2:18-cv-12640-NGE-RSW ECF No. 18 filed 10/24/18     PageID.181     Page 6 of 7



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


[Plaintiff(s)],

             Plaintiff(s),                           Case No. [Case No.]

v.                                                   Honorable Nancy G. Edmunds

[Defendant(s)],

             Defendant(s).
                                           /



                                 GOVERNMENT’S EXHIBIT LIST

     EX #                    DESCRIPTION                DATE       OBJECTED         RECEIVED
                                                      OFFERED         TO




                                                                           Scheduling Order / Page 6
 Case 2:18-cv-12640-NGE-RSW ECF No. 18 filed 10/24/18        PageID.182     Page 7 of 7




EX #                 DESCRIPTION                      DATE       OBJECTED       RECEIVED
                                                     OFFERED        TO




                                   Respectfully submitted,




                                                                      Scheduling Order / Page 7
